PROB 12B
10/03
                                   UNITED STATES DISTRICT COURT
                                                      for the
                                       Middle District of North Carolina


                       Request for Modifying the Conditions or Term of Supervision
                                      with Consent of the Offender
                                  (Probation Form 49, Waiver of Hearing Is Attached)

Name of Offender:       ANGELA MICHELLE BECK                          Case Number:     1:13CR186-6
Name of Sentencing Judicial Officer:       The Honorable Catherine C. Eagles
Date of Original Sentence:                 December 12, 2013
Original Offense:       Count One (Object One): Conspiracy to Distribute Methamphetamine in violation of
                        21 U.S.C. § 846.

                        Count Twelve: Possession of Firearm in Furtherance of a Drug Trafficking Crime in
                        violation of 18 U.S.C. §§ 924(c)(1)(A)(i) and 2.

Original Sentence:      189 months custody of the Bureau of Prisons followed by a 5 year term of supervised
                        release.

                        January 6, 2016: Sentence reduced to 165 months (105 months on Count One (Object
                        One) and 60 months, consecutive, on Count Twelve) pursuant to 18 U.S.C. §
                        3582(c)(2).

                        June 28, 2019: Sentence reduced to time served pursuant to Compassionate
                        Release.

Type of Supervision:       Supervised Release            Date Supervision Commenced: July 10, 2019
                                                         Date Supervision Expires: July 9, 2024

Assistant U.S. Attorney: Graham Green                                      Defense Attorney: Helen L. Parsonage



                                         PETITIONING THE COURT

[ ]        To extend the term of supervision for years, for a total term of years.
[X]        To modify the conditions of supervision as follows:

           Restitution in the amount of $6,589.19 is due immediately and shall be paid in installments at the
           rate of $50 per month until paid in full. It is recommended that the interest be waived pursuant to
           18 U.S.C. § 3612(f)(3).




            Case 1:13-cr-00186-CCE Document 564 Filed 03/27/20 Page 1 of 2
RE: Angela Michelle Beck                                                                                   2
                                                  CAUSE

Mrs. Beck was released from custody in June 2019 due to her breast cancer diagnosis. Mrs. Beck released
to Mt. Airy, NC where she resides with her daughter, son-in-law, and granddaughter. Immediately upon
release, Mrs. Beck was able to receive oncology care at a Wake Forest Baptist Health Center in Elkin, NC.
Mrs. Beck is happy to report that she is now in remission.

When Mrs. Beck was released, she immediately applied for disability, which was denied. Mrs. Beck has
been working with her case manager and is in the process of reapplying. She continues to struggle to pay
for medical treatment costs. Despite Mrs. Beck’s medical concerns, she was very motivated to find
employment. In January, Ms. Beck gained employment at Wayne’s Farm. She is working second shift as a
line agent and is making $12.25 per hour.

Based on a financial investigation conducted by our office, it appears that Mrs. Beck is unable to afford the
Court ordered monthly payments of $100 at this time. After discussions with Mrs. Beck, it is suggested that
her monthly payments be reduced to $50 per month. Should her economic circumstances drastically
change, the Court will be notified, and payments may be increased at that time.




                                                                   Respectfully submitted,


                                                                   __________________________
                                                                   Caila L. Gulledge
                                                                   U.S. Probation Officer


Approved by:


_________________________                                                  March 27, 2020
Edward R. Cameron                                                          Date
Supervisory U.S. Probation Officer




          Case 1:13-cr-00186-CCE Document 564 Filed 03/27/20 Page 2 of 2
